 Case 8:19-cv-01607-DOC-JEM Document 23 Filed 10/29/20 Page 1 of 1 Page ID #:1874



 1

 2

 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
                                                )
12   RONALD ARTHUR ROGERS,                      )    Case No. SACV 19-1607-DOC (JEM)
                                                )
13                             Petitioner,      )
                                                )    ORDER ACCEPTING FINDINGS AND
14                v.                            )    RECOMMENDATIONS OF UNITED
                                                )    STATES MAGISTRATE JUDGE
15   BRANDON PRICE, Executive Director,         )
                                                )
16                             Respondent.      )
                                                )
17
           Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
     records on file, and the Report and Recommendation of the United States Magistrate
19
     Judge. No Objections to the Report and Recommendation have been filed within the time
20
     allowed for Objections. The Court accepts the findings and recommendations of the
21
     Magistrate Judge.
22
           IT IS ORDERED that: (1) the Petition for Writ of Habeas Corpus is denied; and (2)
23
     Judgment shall be entered dismissing the action with prejudice.
24

25
     DATED: 2FWREHU
26                                                        DAVID O. CARTER
                                                    UNITED STATES DISTRICT JUDGE
27

28
